DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) and a submission, filed on 10/13/2022.
Response to Arguments
Applicant’s arguments with respect to claim(s) rejected have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “approximately” is unclear and indefinite as the term is a relative term which renders the claim indefinite. The term “approximately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7, 21-28 and 31-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LIAW 20160284695.

    PNG
    media_image1.png
    470
    553
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    484
    620
    media_image2.png
    Greyscale


Regarding claim 1, fig. 1 of Liaw discloses an integrated circuit (IC) structure comprising: 
a fin structure 15 that extends along a substrate 174  in a first direction (Y – fig. 1); 
a first gate structure 124 that overlies the fin structure and extends in a second direction (X) perpendicular to the first direction; 
a second gate structure 121 that overlies the fin structure and extends in the second direction; 
a contact 123 (gate electrode 123 is a type of contact for applying voltage for transistor on or off) that extends in the second direction between the first and second gate structures and parallel to the substrate above the fin structure; and 
an isolation layer 179 (flat portion of 179 below 123) stacked directly on the fin structure 115 and below the contact 123 that is stacked directly on the isolation layer 179 and configured to electrically isolate the contact 123 from the fin structure 115, 
wherein each of the first gate structure 124, the second gate structure 121, and the contact 123 extends a same distance above the substrate in a third direction (Z) perpendicular to each of the first direction and the second direction.

Regarding clam 2, fig. 1-1A wherein the fin structure is a first fin structure, the IC structure further comprises a second fin structure (vertical portion of 179 is dielectric fin), and the contact  123 overlies (the side of) and is electrically connected to the second fin structure (as there exist a direct contact therefore is electrically connected).

Regarding claim 3, par [0020] of Liaw disclose wherein the first fin structure comprises a first type of semiconductor material (this is necessary the case as it is active , and the second fin structure comprises a second type of semiconductor (polysilicon) material different from the first type.

Regarding claim 4, fig. 1 of Liaw disclose further comprising a via 128 overlying the contact and the isolation layer, wherein the via is electrically connected to the contact.

Regarding claim 5, par [0020] of Liaw discloses further comprising: a first metal segment (connection to other circuitry – par [0020}]) overlying and electrically connected to the via; a second metal segment overlying the contact (other segment of the other circuitry of par [0020]) and another fin structure 116 underlying the contact 123; and an inter-level dielectric (ILD) layer ILD (fig. 1A) between the second metal segment and the contact, wherein the first metal segment and the second metal segment are part of a same metal layer (the other circuitry layer).

Regarding claim 7, Liaw discloses wherein each of the contact and the isolation layer contacts an inter-level dielectric (ILD) structure, and the isolation layer and the ILD structure comprise different dielectric materials.

    PNG
    media_image3.png
    487
    605
    media_image3.png
    Greyscale


Regarding claim 8, fig. 1 of Liaw discloses an integrated circuit (IC) structure comprising: 
a fin structure 15 that extends along a substrate 174  in a first direction (Y – fig. 1); 
a first gate structure 124 that overlies the fin structure and extends in a second direction (X) perpendicular to the first direction; 
a second gate structure 122 that overlies the fin structure and extends in the second direction; 
a contact 123 that extends in the second direction between the first and second gate structures and parallel to the substrate above the fin structure; and 
an isolation layer (ILD) stacked directly on the fin structure 115 and below the contact (see portion below 123 on STI) that is stacked directly on the isolation layer and configured to electrically isolate the contact 123 from the fin structure 115, 
wherein each of the first gate structure, the second gate structure, and the contact extends a same distance above the substrate in a third direction (Z) perpendicular to each of the first direction and the second direction; 
wherein the isolation layer ILD extends from the first gate structure 124 to the second gate structure 122. 


    PNG
    media_image4.png
    473
    616
    media_image4.png
    Greyscale

Regarding claim 21, fig. 2 of Liaw discloses an integrated circuit (IC) structure comprising: 
a first dielectric material 175; 
a first gate structure 124 that extends along the first dielectric material in a first direction; 
a second gate structure 121 separated from the first gate structure in a second direction by the first dielectric material, the second gate structure extending in the first direction; 
a fin structure  115 that extends along the first dielectric material in the second direction and is electrically connected to the first gate structure and the second gate structure; 
a second dielectric material (spacers including 136/137,ILD) located, at least in part, stacked directly on the fin structure; and 
a contact 245 located over the fin structure and, at least in part, stacked directly on the second dielectric material, wherein the second dielectric material is configured to electrically isolate the contact from the fin structure (see 136/137 is between 245 and 115); 
wherein the contact 245 located over the fin structure and between the first and second gate structure includes a first thickness (middle thickness of 245) and a second thickness (side thickness over 136/136) where the second thickness is smaller than the first thickness, 
wherein each of the first gate structure, the second gate structure, and the contact extends a same distance above the first dielectric material in a third direction perpendicular to each of the first direction and the second direction.

Regarding claim 22, fig. 2A of Liaw discloses wherein the fin structure 115 underlies the first gate structure and the second gate structure.

Regarding claim 23, fig. 2A of Liaw discloses wherein the second dielectric material extends from the first gate structure to the second gate structure (see ILD part of the second dielectric material).

Regarding claim 24, fig. 2 of Liaw discloses wherein the fin structure is a first fin structure, and the IC structure further comprises a second fin structure 116.

Regarding claim 25, fig. 2A of Liaw discloses wherein the second dielectric material has a target thickness (thickness of spacer) between the fin structure and the contact.

Regarding claim 26, fig. 2 of Liaw discloses further comprising a via 128 electrically connected to the contact, the via overlying the fin structure and the second dielectric material.

Regarding claim 27, LIaw discloses further comprising: a first metal segment electrically connected to the via (first segment of connection to other circuitry – par [0020]); and a second metal segment ( second segment of connection to other circuitry – par [0020]) located on the first dielectric material and overlying the contact and another fin structure 117 underlying the contact.


    PNG
    media_image5.png
    485
    608
    media_image5.png
    Greyscale


Regarding claim 28, fig. 2A of Liaw discloses an integrated circuit (IC) structure comprising: 
a first dielectric ILD; 
a first fin structure 115 that extends in a first direction and overlaps the first dielectric; 
a first gate structure 124 that overlies the first fin structure and extends in a second direction perpendicular to the first direction; 
a second gate structure 121 that overlies the first fin structure and extends in the second direction wherein the first dielectric ILD extends between the first 124 and the second 121 gate structures; 
a contact 245 that that extends in the second direction between the first and second gate structures and overlaps with the first dielectric and the first fin structure 115, and with a second fin structure 116; and 
an isolation layer (137) that is stacked, at least partially, below the contact and is stacked directly over the first fin structure 115, the isolation layer configured to electrically isolate the contact from the first fin structure (see 137 is between 245 and 115); 
wherein the contact 245 has a first thickness that is reduced (see thickness from middle of 245 to side of 245 approaching 137) to a second thickness at a portion of the contact between the first fin structure 115 and the contact 245, and  
each of the first gate structure 124, the second gate structure 121, and the contact 245 extends a same distance above the first dielectric (above side and lower portion of 136 and 137 ) in a third direction perpendicular to each of the first direction and the second direction.

Regarding claim 31, Liaw discloses wherein each of the contact and the isolation layer contacts an inter-level dielectric (ILD) structure, and the isolation layer and the ILD structure comprise different dielectric materials.

Regarding claim 32, Liaw discloses wherein the isolation layer 137 is adjacent to a portion of the contact along the second direction perpendicular to the first fin structure along the first direction.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Liaw.
Regarding claim 6, Liaw does not discloses wherein the first metal segment and the second metal segment are positioned between a first power rail and a second power rail in the same metal layer, the first metal segment and the second metal segment have approximately a same width w, a separation between the first metal segment and the first power rail and a separation between the second metal segment and the second power rail have approximately a same distance d1, and a separation between the first power rail and the second power rail is approximately equal to 3w+4d1.
However, it would have been obvious to form a device of Liaw wherein the first metal segment and the second metal segment are positioned between a first power rail and a second power rail in the same metal layer, the first metal segment and the second metal segment have approximately a same width w, a separation between the first metal segment and the first power rail and a separation between the second metal segment and the second power rail have approximately a same distance d1, and a separation between the first power rail and the second power rail is approximately equal to 3w+4d1 in order to meet applicant design specification.


Claims 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Liaw in view of Yang et al. 20170323832.
Regarding claim 29, Liaw discloses claim 28, but does not discloses further comprising: a via that overlaps the contact, the first dielectric, and the first fin structure; a first metal segment that overlaps the via; and a second metal segment that overlaps the contact and the second fin structure.

    PNG
    media_image6.png
    278
    470
    media_image6.png
    Greyscale

However, fig. 11 of Yang discloses a via 214 that overlaps a contact 108, a first dielectric 1104, and a first fin structure 103; a first metal segment (left half segment of 216) that overlaps the via; and 
a second metal segment (right half of 216) that overlaps the contact and a second fin structure (see fig. 11 of Yang).
In view of such teaching, it would have been obvious to form a device of Liaw further comprising: a via that overlaps the contact, the first dielectric, and the first fin structure; a first metal segment that overlaps the via; and a second metal segment that overlaps the contact and the second fin structure such as taught Yang to form a connect to other structure.

Regarding claim 30, Liaw do not is further comprising a via overlying the contact and the isolation layer, wherein the via is electrically connected to the contact.
 However, fig. 11 of Yang discloses a via 214 that overlaps a contact 108, a first dielectric 1104, and a first fin structure 103; a first metal segment (left half segment of 216) that overlaps the via; and 
a second metal segment (right half of 216) that overlaps the contact and a second fin structure (see fig. 11 of Yang).
In view of such teaching, it would have been obvious to form a device of Liaw further such as taught Yang to form a connect to other structure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VONGSAVANH SENGDARA whose telephone number is (571)270-5770. The examiner can normally be reached Max flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PURVIS A. Sue can be reached on (571)272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VONGSAVANH SENGDARA/               Primary Examiner, Art Unit 2829